Name: Regulation (EEC) No 144/69 of the Commission of 25 January 1969 supplementing Regulation (EEC) No 103/69 laying down detailed rules for carrying forward part of one year's sugar production to the following marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  EU finance;  agri-foodstuffs;  distributive trades;  accounting
 Date Published: nan

 22 Official Journal of the European Communities No L 20/6 Official Journal of the European Communities 27.1.69 REGULATION (EEC) No 144/69 OF THE COMMISSION of 25 January 1969 supplementing Regulation (EEC) No 103/69 laying down detailed rules for carrying forward part of one year's sugar production to the following marketing year THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as amended by Regulation (EEC) No 2100/68 ,2 and in particular Articles 8 (3 ) and 32 (4) thereof; The following Article 4a shall be inserted in Regulation (EEC) No 103/693 : 'Article 4a Whereas it should be made clear that the notification referred to in the first indent of Article 32 ( 2) of Regulation No 1009/67/EEC places an obligation on the factory or undertaking concerned to keep the quantity carried forward in store during the period referred to in the second indent of the same subparagraph without any reimbursement of storage costs ; whereas it should also be specified that if, despite the obligation to store, that quantity is disposed of during the above-mentioned period storage costs shall not be reimbursed ; whereas, in order to prevent such disposal from making the carry forward system ineffective, it is important that the quantity concerned should continue to be treated as production within the basic quota for the following marketing year ; whereas , if that system is to be effective, the production levy applicable during the marketing year in which the sugar was produced should be charged in the event of premature disposal ; 1 . By virtue of its notification to the Member State concerned pursuant to the first indent of the first subparagraph of Article 32 (2 ) of Regulation No 1009/67/EEC, the factory or undertaking incurs an obligation to keep the quantity carried forward in store during the period referred to in the second indent of that subparagraph . 2 . The quantity in respect of which the factory or undertaking does not fulfil the obligation referred to in paragraph 1 : ( a ) shall not qualify for reimbursement of storage costs pursuant to Article 8 of Regulation No 1009/67/EEC for that part of the period referred to in paragraph 1 during which that quantity was kept in store ; (b ) shall be subject to the production levy applicable during the marketing year in which that quantity was produced ; 1 OJ No 308 , 18.12.1967, p . 1 . 2 OJ No L 309, 24.12.1968, p . 4 . 3 OJ No L 14, 21.1.1969, p. 9. Official Journal of the European Communities 23 Article 2(c) shall be treated as production within the basic quota for the factory or undertaking concerned for the marketing year to which that quantity should have been carried forward .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1969 . For the Council The President Jean REY